Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed on 2/21/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
2.	A.	Regarding claim 1 (similarly, claim 9), the Applicant argues that Chandrasekhar fails to teach or suggest the claimed limitations of:
“estimating the at least one UE speed by obtaining a phase difference between the channel estimates”
The Examiner, however respectfully disagrees with such an assertion.
Chandrasekhar discloses the claimed limitations of: estimating the at least one UE speed by obtaining a phase difference between the channel estimates”(see [0074-75]).
Based on the above disclosure, Chandrasekhar meets the argued claimed limitations.
      Therefore, the Office Action is being made FINAL as shown below.

B.     The rejection of all the dependent claims, by virtue of their dependency from the independent claims, is also being made Final.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandrasekhar et al., (US 2019/0277957), (hereinafter, Chandrasekhar).   
                                 
Regarding claim 1, Chandrasekhar discloses a method of classifying speed of at least one user equipment (UE) (= categorizing or determining the speed of UE based on uplink SRS channel measurement inputs, see [0004]), the method comprising:
 receiving, by a communication system, a plurality of input signals associated with the at least one UE (= system collects and buffer UL SRS signal at different times, see Fig. 8, step 810 and [0091]);
 estimating, by the communication system, a plurality of channels using a plurality of reference signals associated with the inputs signals (= system processes signal using ZC sequence; derives Channel Impulse Response; extracts L strongest channel coefficient from CIR; extracts autocorrelation functions and calculates  autocorrelation across taps, see Fig. 8, steps 820-850 and [0092-96]);
 computing, by the communication system, a metric between the estimated plurality of channels (= systems performs FFT to get PSD, see Fig. 8, step 860 and [0097]);
estimating the at least one UE speed by obtaining a phase difference between the channel estimates (= systems performs FFT to get PSD, see Fig. 8, step 860 and [0097 and 0074-75]) and
 classifying, by the communication system, speed of the at least one UE using the computed metric (= inputs the Doppler PSD as features to the system to categorize a speed of mobile client, see Fig. 8, step 870 and [0098]). 
 
Regarding claim 2, as mentioned in claim 1, Chandrasekhar discloses the method, wherein the plurality of input signals is at least one of demodulation reference signals (DMRS) and sounding reference signals (SRS) (see, [0091]). 

Regarding claim 3, as mentioned in claim 1, Chandrasekhar discloses the method, wherein the estimated plurality of channels is converted in to time domain from frequency domain using an inverse Fourier transform (see, [0097]). 

Regarding claim 4, as mentioned in claim 1, Chandrasekhar discloses the method, wherein computing the metric between estimated plurality of channels comprises normalizing value of the metric and applying Fourier transform on the normalized metric to obtain a power spectral density (PSD) (see, [0097]). 

Regarding claim 7, as mentioned in claim 1, Chandrasekhar discloses the method, wherein the at least one UE is classified as one of low speed, medium speed and high speed (see, [0071, 0079 and 0098]). 

Regarding claim 8, as mentioned in claim 1, Chandrasekhar discloses the method, wherein classifying the at least one UE using the metric comprising: Page 4Docket No.: 65514US01Preliminary Amendmentclassifying the speed of the at least one UL as one of low, medium and high based on the estimated speed (see, [0093-0098).  

Regarding claim 9, Chandrasekhar discloses a communication system to classify speed of at least one user equipment (UE) (= categorizing or determining the speed of UE based on uplink SRS channel measurement inputs, see [0004]), the communication system comprising:
 an input unit configured to receive a plurality of input signals associated with the at least one UE (= system collects and buffer UL SRS signal at different times, see Fig. 8, step 810 and [0091]);
 a channel estimator to estimate a plurality of channels using a plurality of reference signals associated with the inputs signals (= system processes signal using ZC sequence; derives Channel Impulse Response; extracts L strongest channel coefficient from CIR; extracts autocorrelation functions and calculates  autocorrelation across taps, see Fig. 8, steps 820-850 and [0092-96]); 
a filter  configured to compute a metric between the estimated plurality of channels (= systems performs FFT to get PSD, see Fig. 8, step 860 and [0097]); and 
a classifier configured to:
estimating the at least one UE speed by obtaining a phase difference between the channel estimates (= systems performs FFT to get PSD, see Fig. 8, step 860 and [0097 and 0074-75]) and 
            classify the speed of the at least one UE using the computed metric (= inputs the Doppler PSD as features to the system to categorize a speed of mobile client, see Fig. 8, step 870 and [0098]). 

Regarding claim 10, as mentioned in claim 9, Chandrasekhar discloses the system, wherein the plurality of input signals is at least one of demodulation reference signals (DMRS) and sounding reference signals (SRS) (see, [0091]). 

 Regarding claim 11, as mentioned in claim 9, Chandrasekhar discloses the system,
wherein the system comprises an inverse Fast Fourier transform unit to convert the estimated plurality of channels in to time domain from frequency domain (see, [0097]). 

Regarding claim 12, as mentioned in claim 9, Chandrasekhar discloses the system, wherein the filter is a Doppler filter configured to normalize the metric and transform the normalized metric to obtain a power spectral density PSD (see, [0097]). 
Regarding claim 14, as mentioned in claim 9, Chandrasekhar discloses the system, wherein the at least one UE is classified as one of low speed, medium speed and high speed (see, [0071, 0079 and 0098]). 

Regarding claim 15, as mentioned in claim 9, Chandrasekhar discloses the system, wherein the classifier unit is configured to classify the speed of the at least one UE as one of low, medium and high based on the estimated speed. (see, [0093-0098).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

      Claims 5-6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chandrasekhar in view of Lorca Hernando (US 2015/0208314), (hereinafter, Lorca).

Regarding claim 5, as mentioned in claim 1, Chandrasekhar further discloses the method, wherein classifying the at least one UE using the metric comprising: obtaining a power spectral density (PSD) from the metric; estimating a Doppler spectrum width using the PSD (see, [0093-98]).
	However, Chandrasekhar explicitly fails to disclose the claimed limitations of:
“classifying the at least one UE by comparing the Doppler spectrum width with one or more threshold values.”
	However, Lorca, which is an analogous art equivalently discloses the claimed limitations of: “classifying the at least one UE by comparing the Doppler spectrum width with one or more threshold values” (see, [0049 and 0086-0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lorca with Chandrasekhar for the benefit of achieving a mobility-based communication system that keeps fast-moving users in macro layers and static users in small cells layers thereby reducing signaling messages and handovers in the system. 

Regarding claim 6, as mentioned in claim 5, Chandrasekhar further discloses method wherein the width of the Doppler spectrum is computed by estimating zero crossing of the Doppler spectrum and determining a length of zero crossing (see, [0102-0103]).  

Regarding claim 13, as mentioned in claim 9, Chandrasekhar further discloses the system, the classifier unit is configured to: obtain a power spectral density (PSD) from the metric; estimate a Doppler spectrum width using the PSD by estimating zero crossing of the Doppler spectrum and determining a length of zero crossing(see, [0093-98]).
	However, Chandrasekhar explicitly fails to disclose the claimed limitations of:
“classify the at least one UE by comparing the Doppler spectrum width with one or more threshold values”
	However, Lorca, which is an analogous art equivalently discloses the claimed limitations of: “classify the at least one UE by comparing the Doppler spectrum width with one or more threshold values” (see, [0049 and 0086-0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lorca with Chandrasekhar for the benefit of achieving a mobility-based communication system that keeps fast-moving users in macro layers and static users in small cells layers thereby reducing signaling messages and handovers in the system. 

CONCLUSION 
 5.     Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.